Citation Nr: 1144797	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective March 2, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating greater than 30 percent disabling for his service-connected PTSD because his condition has gotten worse since the June 2007 rating decision.  He submitted lay statements detailing his symptoms in support of this contention in May 2008 and October 2008.  The Veteran's VA psychiatric examination was conducted in May 2007, more than four years ago.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A(d)(1), (2) (West 2002); 38 C.F.R. § 3.327(a) (2011); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).     

Additionally, on remand, the Veteran should be given an additional opportunity to submit the complete address information for his private physicians, Dr. J. W. Collinger and Dr. Alice Rogers.  See March 2007 Claim and March 2007 Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  The Board notes that the Veteran did not submit complete identifying information with his initial request for these records, and, consequently, was previously asked to submit complete identifying information in an April 2007 letter.  This letter also notified that he could obtain and send VA the records himself.  The Veteran did not comply; instead he responded in March 2008 that he had no other information or evidence to give to VA.  Therefore, while the RO/AMC should send the letter an additional letter requesting the necessary identifying information on remand, the Veteran is also cautioned that the duty to assist is not a one-way street.  If he wishes VA to obtain his private medical records on his behalf, he must respond to requests for the necessary identifying information and cannot passively wait for help where he may have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Veteran must assist in obtaining these records by either submitting release forms containing all necessary identifying information for VA to request them or by submitting them himself. 

Lastly, an effort should be made to obtain any additional VA treatment records related to his PTSD, to include depression, dated since July 2008.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his PTSD and/or depression, from the VA Medical Center in Mountain Home, Tennessee, dated since July 2008.

2.  Contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for all private medical care providers that treated him for his PTSD and/or depression.  In particular, request the necessary identifying information to obtain any private treatment records from Dr. Dr. J.W. Collinger and Dr. Alice Rogers.

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


